DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for heating milk or for generating the milk foam or other milk beverages” in claims 1 and 4, and , “a cooling assembly”,  “a device for generating the steam” and  “a connection means”in claim 1 and “cleaning system” of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The device  is understood to be a “heating chamber”. a device for generating the steam is understood to include some “boiler”, a cooling assembly has a “cooling box” for receiving the milk, and the “connection means” is understood to be a type of at least plug and/or socket connection to connect one part to another and the “cleaning system” is at least a cleaning agent/container.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 1, applicant also recites the limitation, “a device for generating the steam”.  While “device” may be considered a “nonce” word, this limitation is being treated under the “broadest reasonable interpretation” standard and Examiner is not invoking the §112(f) provision.  Moreover, claim 1 recites the limitation “connection means”, but that is further sufficiently described as “conveying the liquid through an outlet”, so §112(f) is not invoked here either.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6, and 9 (and their dependents, so claims 1-10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 2, 4, 6 and 9 the phrase "preferably"  and “in particular”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the clause following the term will not be considered.
Regarding claim 9, applicant recites “a cleaning container for a milk module according to claim 4” in line 1.  It is unclear if “a milk module” is the milk module introduced in claim 4 or whether it is a further milk module which may be at least some of or part of the milk module according to claim 4.  For purposes of examination, this limitations is understood as “A cleaning container for the [[a]] milk module according to claim 4”.  Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lüssi (U.S. Patent Application Publication 2010/ 0187259, herein after “Lussi”).

Regarding claim 1, Lüssi discloses a milk module for generating milk foam or milk beverages, preferably for installing into a coffee machine, with a milk container (fig. 1, element 4), a conveyor pump (8) and a device (fig. 4, ¶41, heater 48, connects to fig. 3 through branched off line 42, which is in both figures) for heating milk or for generating the milk foam or other milk beverages, characterized in that the milk module is designed as an independent unit which comprises a cooling chamber (cooling cabinet 2), connected to a cooling assembly (cooling unit 3), for receiving the milk container (4), the conveyor pump (pump 8), a device for generating the steam (¶0041, “The milk conducted through the branched-off line 42 into the emulsifying device 45 is heated therein with steam, which is brought into the emulsifying device 45 via the line 46.”), the device for heating milk or for generating the milk foam, as well as a connection means  (fig. 4, immediately leading off of emulsifying device 45, there is a pipe 50 plugged into 45, and this connects the steam-heated liquid to the outlet, end of 50), by which the heated milk or the generated milk foam can be conveyed through at least one discharge line (fig. 4, end of outlet 50, curved section turning into container 21) to the coffee outlet in the coffemachine.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259; herein after “Lussi”) in view of Green (U.S. patent 7,258,062).

Regarding claim 2, Lussi discloses all the limitations of claim 1, as above, but does not further disclose a module wherein the connection means is formed by a socket attachment with two sliding socket joints arranged preferably axially parallel to one another, into which the input or output line are inserted in sealing manner.   However, Green teaches such a socket attachment with two sliding socket joints arranged preferably axially parallel to one another, into which the input or output line are inserted in sealing manner (Green, nozzle 240, slidingly inserted at 230 and 290; to have two joints come in slidingly in a “sealing manner” in order to be able to connect the line, and also remove and replace the connection and lines should they need replacing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lussi in view of Green, to have an attachment with two sliding socket joints, to have a replaceable nozzle for easily removing for replacement but also to make sure the lines come in well and seal together (right at around Lussi element 45)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259; herein after “Lussi”) and Green (U.S. patent 7,258,062) and further in view of In-Albon (U.S. Patent 5,957,033).
Regarding claim 3, Lussi in view of Green teach all the limitations of claim 2, as above, but do not further teach a milk module wherein the one sliding socket joint is arranged projecting to a rack surrounding the cool box, to which rack the output line in the coffee machine can be coupled.  However, In-Albon does teach wherein [the connection] is arranged projecting to a rack (In-Albon, Fig. 2, element 30) surrounding the cool box (the container that would be holding the milk in 35, column 3 lines 14-26), to which rack the output line in the coffee machine can be coupled (output 60, because it connects to 30).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lussi and Green in view of In-Albon, to have the socket line joint be attached to outside rack of the milk frother compartment, in order to, if desired, to make the device modular so having each of the components be separate but work together to make a an overall more effective and versatile coffee machine, and have it be hooked up properly together.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259) in view of Lüssi ‘558 (U.S. Patent Application Publication 20070031558, herein after “Lussi ‘558).

Regarding claim 4, Lussi discloses a milk module for generating milk foam or milk beverages, preferably for installing into a coffee machine, with a milk container (4), a conveyor pump (8) and a device (fig. 4, ¶41, heater 48, fig. 4 connects to fig. 1 through branched off line 42, which is in both figures) for heating the milk or for generating the milk form or other milk beverages, characterized in that a cleaning system (¶0011) is integrated in the milk module designed as an independent unit, by means of which module a cleaning process (¶0042, “a cleaning agent is able to be introduced”) is made possible in particular by the conveyor pump (¶0042, “by means of the pump”), the device (heater 48) for heating or for generating the milk foam as well as the input or output line (fig. 4, output line 50), 
However, Lussi does not disclose, wherein, for this purpose, instead of the milk container, a cleaning container with a cleaning agent can be inserted into the cooling chamber.  
Lussi has the cleaning agent introduced just outside of the cooling chamber (through 30).
However, in another reference, Lussi has the cleaning agent actually go into the cooling chamber (Lussi, ‘558, ¶0014 and claim 7, “wherein the container for the milk is removable from the coolable cabinet, another container with cleaning agents is able to be put in its place”.)  Of course, this would allow for the complete cleaning of the device, including the beginning to the line from the milk container (line 7) without a separate operation.  Thus, it would have been obvious to one having ordinar6y skill in the art at the time of the filing to modify Lussi with the teachings of Lussi ‘558, to have the cleaning agent put into the cabinet of the milk, in order to completely clean all the lines, even the beginning lines directly from the cabinet without another cleaning process.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259) in view of Lüssi ‘558 (U.S. Patent Application Publication 20070031558, herein after “Lussi ‘558) and further in view of Eimer (U.S. Patent Application 2007/ 0240582).

Regarding claim 5, Lussi in view of Lussi ‘558 all the limitations of claim 4, as above, but does not further disclose wherein a suction hose is provided in the region of the cool box which hose is housed pivotable forwards or backwards, and hanging freely downwards, and which hose can be inserted contactlessly in the forward- pivoted position from the top into the milk container or into the cleaning container when-2-New U.S. patent applicationPreliminary Amendment dated Dec. 31, 2019 inserting same.   However, Eimer teaches wherein a suction hose is provided [that is] pivotable forwards or backwards (Eimer, fig. 1, tube 35), and hanging freely downwards, and which hose can be (intended functional use, the tube is certainly capable of being moved forward via the “multitude of waves 29 and in order to make it easily deformable” ¶0038) inserted contactlessly in the forward- pivoted position from the top into the milk container or into the cleaning container when-2-New U.S. patent applicationPreliminary Amendment dated Dec. 31, 2019 inserting same.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lussi in view of Lussi ‘558 with the teachings of Eimer, in order to have the tube sucking the milk be flexible and adaptable to place the tube in such a way that it can adapt to different containers or with different container positions.  This would be combined with the other teachings of the other references, of course, to have this element  “in the region of the cool box which hose is housed”.
Regarding claim 6, Lussi in view of Lussi and Eimer teach all the limitations of claim 5, as above, and further teach a device wherein the suction hose (5) can be rotated by a swivel drive (sections 28) which can be housed in the region of the cool box (Lussi 2) and actuated preferably manually (these are the pieces that would have been incorporated already in the combination with Eimer).


Regarding claim 8, Lussi in view of Lussi ‘558 and Eimer teach all the limitations of claim 6, as above, and further teach wherein , when inserting the milk container or cleaning container into the cool box, the suction hose (Eimer 5) pivots due to the swivel drive (28) until it is again directed downwards, in order that it extends with its bottom end approximately as far as the respective bottom of the container (fig. 1, this is intended use of how the tube 5 is moved within the containers, but once the structure is present, there is nothing limiting the structure from performing in this way, especially since the apparatus allows for the structure to be moved “manually”).  


	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259) in view of Lüssi ‘558 (U.S. Patent Application Publication 20070031558, herein after “Lussi ‘558) and further in view on Reyhanloo (U.S. Patent 8,770,099)

Regarding claim 9, Lussi and Lussi ‘558 teach all the limitations of claim 4, as above, but do not further teach a cleaning container for the milk module, further comprising a device with a water supply channel, a defined opening for receiving a cleaning agent, in particular a tablet, and an outlet opening  which is contained in the cleaning container, by means of which water can be guided through this supply channel into this opening and into which the cleaning agent, in particular the tablet, is dissolved and can flow into the cleaning container, emulsified with the water, via the outlet opening.  However, Reyhanloo teaches a module comprising a device with a water supply channel (6), a defined opening (fig. 3, space in 22) for receiving a cleaning agent (tablet 23) , in particular a tablet, and an outlet opening (outlet of 22), which is contained in the cleaning container, by means of which water can be guided through this supply channel into this opening (space in 22) and into which the cleaning agent, in particular the tablet, is dissolved and can flow … via the outlet opening. Even Reyhanloo does not teach having the dissolved cleaning product go  “into the cleaning container, emulsified with the water” to clean that out.   However, Lussi ‘558 already teaches that such cleaning agent can begin within the chamber.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lussi in view of Lussi ‘558 with Reyhanloo, to have a water supply and tablet dissolve and aligned to also have the water line go into the container to clean out the container and then to move to be sucked out to clean out the entire milk supply line, in order to have the device more self-contained, where only the tablet has to be externally supplied, otherwise the entire device is present with not only the heating but also the easy cleaning of the milk residue is present. 

Allowable Subject Matter
Claim 7, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   
                                                                                                                                                                                                     /HELENA KOSANOVIC/Supervisory Patent Examiner,
 Art Unit 3761